Citation Nr: 0031409	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1996 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a September 1998 
decision, the Board found that new and material evidence had 
been submitted to reopen a claim for service connection for 
PTSD and an acquired psychiatric disorder other than PTSD.  
At that time, the case was remanded to the RO to obtain 
records from the Social Security Administration, obtain any 
medical records not already of record, and to afford the 
veteran a VA psychiatric examination with medical etiology 
opinions.  That development was completed and the case 
returned to the Board.  

In a VA Form 646 dated in October 2000, the veteran's 
representative appears to advance a claim of entitlement to 
an increased rating for service-connected wound of abdomen, 
status post resection of ileum.  This matter is hereby 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy. 

2.  There veteran does not suffer from PTSD. 

3.  The veteran's currently diagnosed generalized anxiety 
disorder was not manifested during service or for many years 
thereafter, nor is the currently diagnosed generalized 
anxiety disorder otherwise related to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2000). 

2.  Generalized anxiety disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from psychiatric 
disability, including PTSD, which is related to his military 
service during the Korean conflict, including combat 
experiences and wounds suffered during combat.  He 
specifically contends that he currently suffers from 
nervousness and stuttering due to his psychiatric disability, 
that he has PTSD, and that he suffers from thoughts and 
flashbacks of combat experiences. 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

I.  Service Connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the February 1996 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The April 2000 supplemental statement of the case advised the 
veteran of the change in law.  Beginning in May 1996, VA 
examination reports reflect the application of DSM-IV 
criteria.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the evidence reflects that the veteran engaged 
in combat with the enemy.  The veteran's DD 214 reflects that 
he earned a Purple Heart Medal for his service in Korea.  
Service connection has been established for wounds of the 
right buttock and abdomen resulting from enemy mortar fire 
during service in June 1953. Therefore, the Board finds that 
this stressor of combat in service has been established and 
is not at issue.  

In order to establish service connection for PTSD, however, 
it must be shown that there is a diagnosis of PTSD which 
meets the regulatory criteria cited above.  With regard to a 
diagnosis of PTSD, in this case there is conflicting medical 
evidence, which includes evidence favorable to the veteran's 
claim reflecting diagnoses of PTSD, and evidence against the 
veteran's claim which reflects psychiatric diagnoses that the 
veteran does not meet the criteria for a PTSD diagnosis. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (in 
adjudicating claim on merits, Board was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992) (Board may not ignore the opinion 
of a treating physician, but is free to discount the 
credibility of that statement). 

The evidence which is favorable to the veteran's claim 
includes VA outpatient treatment records and examination 
reports which include Axis I diagnoses of PTSD.  VA 
outpatient treatment records reflect that, beginning in 
November 1989, the veteran was diagnosed in part with PTSD.  
In a May 1996 letter, a VA physician wrote that the veteran 
had PTSD (chronic, with delayed onset) along with other Axis 
I diagnoses, and indicated that PTSD was due to traumatic 
experiences suffered during the Korean War.  VA outpatient 
treatment records dated in May, August, and November 1996 
also reflect a diagnosis of delayed type chronic PTSD, as 
well as other psychiatric diagnoses.  The symptoms reported 
included occasional nightmares, flashbacks, stuttering, 
anxiety attacks which were controlled with medication, and 
irritability.  VA outpatient treatment records dated in May 
1997 noted mild symptoms of PTSD, but the only symptoms noted 
were stuttering and limited judgment and insight.  In May 
1997, the symptoms noted were anxiety attacks (which were 
under control with medication), social phobia, nightmares, 
exaggerated startle response, and insomnia, while mental 
status examination revealed no clinical findings of 
impairment.  Subsequent VA outpatient treatment records 
likewise note the veteran's report of PTSD symptomatology 
during group therapy or treatment.  A May 1998 entry included 
a PTSD diagnosis, but did not indicate the basis for the 
diagnosis.  

Other medical evidence which weighs against the veteran's 
claim, however, reflects diagnoses which do not include PTSD.  
A June 1986 VA examination noted reports of nervousness and 
being shaky, and clinical findings of stammer and mild 
anxiety, which resulted in a diagnosis of chronic mild 
generalized anxiety disorder.  An August 1996 VA examination 
report noted a history of stressful events in service, 
including combat wounds, but resulted in an Axis I diagnosis 
of mild chronic acute anxiety condition not otherwise 
specified, and did not result in a diagnosis of PTSD.  A May 
1997 VA examination report notes a history of various in-
service stressful events, including service-connected mortar 
injury wounds, and reflects an Axis I diagnosis of 
generalized anxiety disorder, and an Axis II diagnosis of 
passive dependent personality traits, but did not result in 
an Axis I diagnosis of PTSD.  An August 1999 VA examination, 
which included a history of mortar wounds in service during 
combat, resulted in Axis I diagnoses of generalized anxiety 
disorder and speech impairment, but did not include an Axis I 
diagnosis of PTSD.  The examiner noted that the veteran did 
have some intrusive memories about his war experiences, but 
wrote that the veteran's recollection of his combat 
experiences did not meet the full criteria for PTSD.

Weighing the evidence for and against the veteran's claim, 
the Board finds that the VA psychiatric diagnoses and 
psychiatric opinions that the veteran does not have PTSD are 
of greater weight and probative value than the entries of 
record reflecting diagnoses of PTSD.  Three separate VA 
examinations in August 1996, May 1997, and August 1999 were 
based on a much more thorough history, and more complete 
examination, than were the May 1996 letter reflecting a 
diagnosis of PTSD and VA outpatient treatment records 
reflecting which included a diagnosis of PTSD, or PTSD by 
history only, which relied only on VA outpatient treatment 
entries.  In addition, the May 1996 VA physician's letter was 
not based on a contemporary examination, the summary history 
included only that the veteran had experienced unspecified 
traumatic experiences in the Korean war, and the letter did 
not indicate which symptoms reported by the veteran or noted 
in the record met the criteria for a PTSD diagnosis in 
accordance with DSM-IV.  

With regard to symptomatology, the only PTSD diagnoses of 
record at the time of the May 1996 letter were the veteran's 
subjective complaints of being nervous, shaky, and 
stuttering, and clinical findings of anxiety.  Subsequent 
symptoms reported by the veteran included occasional 
nightmares and insomnia, flashbacks, stuttering, anxiety 
attacks (controlled with medication) or social phobia, 
exaggerated startle response, irritability, and limited 
judgment and insight.  These symptoms were of record and 
considered by the three subsequent VA examinations which 
concluded that the veteran did not have PTSD.  

In this regard, the Board notes the veteran's assertion at 
the April 1997 hearing that he currently has PTSD.  Other lay 
statements of record attest to the fact that the veteran had 
increased stuttering and "nervousness" since service.  
However, a diagnosis of PTSD is a medical determination.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Notwithstanding 
this assertion, while the veteran and other lay witnesses are 
competent to report and describe to a medical professional 
the symptoms the veteran experiences at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is no indication that the veteran has the 
medical training, expertise, or diagnostic ability to 
competently diagnose his current symptomatology as PTSD.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board finds that the preponderance of the medical 
evidence of record is against a finding of a clear diagnosis 
of PTSD or a diagnosis of PTSD which meets the provisions of 
38 C.F.R. § 4.125(a).  Therefore, the Board must find that 
PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  
In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  

II.  Service Connection for Psychiatric Disorder Other Than 
PTSD

The evidence of record includes medical diagnoses of anxiety-
related disorders.  For example, in 1980 the veteran was 
hospitalized at VA with complaints of gastric discomfort and 
vague lower abdominal pain, which resulted in diagnoses of 
probable gastritis and chronic anxiety.  A VA examination in 
August 1980 resulted in diagnoses which included reactive 
anxiety.  VA outpatient treatment records reflect that the 
veteran subsequently continued to complain of abdominal 
distress and anxiety.  As indicated, the June 1986 VA 
examination noted a mild degree of anxiety and that the 
veteran was preoccupied with his abdominal problem, and 
reflects a diagnosis of chronic mild generalized anxiety 
disorder.  VA outpatient treatment records from 1991 to 1992 
and subsequently include diagnoses (in addition to PTSD) of 
an anxiety state.

The May 1996 letter from a VA physician included the 
diagnosis of generalized social phobia, and the VA physician 
wrote that it was his opinion that the veteran's "[PTSD] 
symptomatology has contributed to making his social phobia 
generalized and [the veteran] usually stutters more during 
periods of exacerbation of [PTSD]."  The Axis IV diagnosis 
was that the veteran's "[c]hronic anxiety symptoms and 
problems related to social environment." 

An August 1996 VA examination reflects an Axis I diagnosis of 
mild chronic acute anxiety condition not otherwise specified, 
and an Axis IV diagnosis of military stress including combat 
wounds.  The VA examiner further opined that there appeared 
to be a connection between the veteran's stammering and 
nervousness and his military service, according to the 
veteran's statement, which did not take the pattern of PTSD. 

A May 1997 VA examination reflects Axis I diagnoses which 
include chronic generalized anxiety disorder with specific 
phobia of driving, and a communication disorder of 
stuttering.  The examination also included Axis IV diagnoses 
which included combat experiences and war-related injuries, 
as well as subjective stress related to the veteran's phobia.

However, while it is clear that the veteran has had a 
generalized anxiety disorder since 1980, there is no evidence 
showing that such disorder was manifested during service.  
Service medical records do not document any psychiatric 
symptoms or disorder, and the veteran's psychiatric status 
was clinically evaluated as normal at the time of his 
separation examination. 

The Board also notes that the claims file includes an August 
1986 medical opinion by a VA examiner who, after reviewing 
the claims file, stated that it was his opinion that there 
was no indication that the veteran's anxiety was causally 
related to his shell fragment wounds.  Moreover, the examiner 
who conducted the August 1999 VA examination opined that the 
diagnosis of generalized anxiety disorder was not due to the 
veteran's combat experiences.  

The Board does acknowledge that the August 1999 VA examiner 
did opine that the veteran's recollection of combat 
experiences was "worsening his generalized anxiety disorder 
symptoms."  However, even if true, this fact alone does not, 
in the Board's view, provide a basis for service-connecting 
the generalized anxiety disorder.  The veteran's recollection 
of combat experiences has not been found to be part and 
parcel of a service-connected disability as evidenced by the 
medical evidence which weighs against a finding that the 
veteran suffers from PTSD.  Therefore, it cannot be said that 
the veteran's generalized anxiety disorder is being 
aggravated by a service-connected disability so as to allow 
for secondary service connection under 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet.App. 439 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for the 
generalized anxiety disorder.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


